 



Exhibit 10.14
Approved by the Compensation Committee 1/19/05
The Executive Long Term Incentive Plan, as approved by the Board of Directors on
July 31, 1999, delegates to the Compensation Committee the authority to approve
the Measurement Period, the Employee Participants, the Performance-Based Cash
Awards, the Performance Goals, and the Payment of Awards.

A.   The Measurement Period is the 3-year period from 1/01/2005 through
12/31/2007, and the Performance-Based Cash Awards, if any, will be granted every
other year according to the following schedule:

                              2001   2002   2003   2004   2005   2006   2007  
2008
Award
  Award   Vest   Payment                
 
      Award   Award   Vest   Payment        
 
              Award   Award   Vest   Payment

B. Employee Participants:

         
 
  CEO:   Charles E. Snyder
 
       
 
  Others:   Steven Brookner
 
      Patrick N. Connealy
 
      Charles H. Hackman
 
      Michele Fantt Harris
 
      Mark Hiltz
 
      Kathleen Luzik
 
      Richard L. Reed

C.   Performance-Based Cash Award Potential:

                          Annualized Award Opportunity at Select Performance as
a percent of Base Salary not including Low Income Adjustment     Threshold  
Target   Superior
CEO
    20 %     50 %     65 %
Other Participants
    15 %     30 %     45 %

D.   The Payment of Awards shall be made no later than 90 days after the end of
the Measurement Period.

 



--------------------------------------------------------------------------------



 



NCB Executive Long-Term Incentive Plan
Measurement Period 1/1/05 — 12/31/07
E. Performance Goals used to compute potential Performance-Based Cash Awards:

                          PERFORMANCE GOALS               Goals and Awards for
the CEO 1/1/05 – 12/31/07   Weight       Threshold   Target   Superior  
Financial Strength:Average ROE less NCBDC contribution over three years
    35 %   Goal   10% Average ROE   11% Average ROE   12% Average ROE          
   
 
          Award   7% of Salary   17.5% of Salary   22.75% of Salary  
Value to Customers: Replicable Breakthrough Innovations that each generate at
least $4 million of actual revenue over the 2005-2007 period (including NCBDC
revenue.) A Prospective Breakthrough Innovation has generated at least $2
million of actual revenue over the 2005-2007 period plus additional verifiable
projected revenue of $2 million by its third year.
    35 %   Goal   One Breakthrough
Innovation   One Breakthrough Innovation and one Prospective Breakthrough
Innovation   Two Breakthrough
Innovations              
 
          Award   7% of Salary   17.5% of Salary   22.75% of Salary  
Total commitments and financial transactions arranged for customers including
loans, leases, letters of credit, private placements, and deals closed by
referral sources.
    30 %   Goal   $4.5 billion 2005 through 2007   $5 billion 2005 through 2007
  $6 billion 2005 through 2007              
 
          Award   6% of Salary   15% of Salary   19.5% of Salary  
 
    100 %       20% of Salary   50% of Salary   65% of Salary       Adjustment
for Low Income Market Development   -15% of Total Award   +0%   +25% of Total
Award  

                          PERFORMANCE GOALS               Goals and Awards for
Other Participants 1/1/05 – 12/31/07   Weight       Threshold   Target  
Superior  
Financial Strength: Average ROE less NCBDC contribution over three years
    35 %   Goal   10% Average ROE   11% Average ROE   12% Average ROE          
   
 
          Award   5.25% of Salary   10.5% of Salary   15.75% of Salary  
Value to Customers: Replicable Breakthrough Innovations that each generate at
least $4 million of actual revenue over the 2005-2007 period (including NCBDC
revenue.) A Prospective Breakthrough Innovation has generated at least $2
million of actual revenue over the 2005-2007 period plus additional verifiable
projected revenue of $2 million by its third year.
    35 %   Goal   One Breakthrough
Innovation   One Breakthrough Innovations and one Prospective Breakthrough
Innovation   Two Breakthrough
Innovations              
 
          Award   5.25% of Salary   10.5% of Salary   15.75% of Salary  
Total commitments and financial transactions arranged for customers including
loans, leases, letters of credit, private placements, and deals closed by
referral sources.
    30 %   Goal   $4.5 billion 2005 through 2007   $5 billion 2005 through 2007
  $6 billion 2005 through 2007              
 
          Award   4.5% of Salary   9% of Salary   13.5% of Salary  
Totals
    100 %       15% of Salary   30% of Salary   45% of Salary         Adjustment
for Low Income Market Development   -15% of Total Award   +0%   +25% of Total
Award  

 